24
25
26
27
28

Case 5:20-mc-80019-NC Document 1

KALPANA SRINIVASAN (237460)
ksrinivasan(@susman soup ies
KATHR . HOEK (219247)
khoek@susmangodfrey.com

OLEG ELKHUNOVICH (269238)
oelkhunovich@susmangodfrey.com
SUSMAN GODFREY L.L.P.

1900 Avenue of the Stars, Suite 1400
Los Angeles, California 90067-6029
Telephone: oY 789-3 100
Facsimile: (310) 789-3150

Attorneys for Plaintiff Sol IP, LLC

Filed 01/23/20 Page 1of13

FILED

JAN 23 2020

SUSAN Y. SOONG
CLERK, U.S. DISTRICT COURT
NORTH DISTRICT OF CALIFORNIA
SAN JOSE OFFICE

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
SAN JOSE DIVISION

IN RE SUBPOENA ON INTEL

CYVaag

SOC SMI

 

CORPORATION
PLAINTIFF’S MOTION TO
COMPEL COMPLIANCE WITH
SUBPOENA ON INTEL
CORPORATION NC
SOL IP, LLC, |
Plaintiff, Underlying Cases:
v. Civil Action No. 2:18-cv-00526-RWS-
AT&T MOBILITY LLC, RSP
Defendant.
y. CONSOLIDATED LEAD CASE

SPRINT COMMUNICATIONS CO

L.P., SPRINT SOLUTIONS, INC., and

SPRINT SPECTRUM L.P.,
Defendants.

Vv.

CELLCO PARTNERSHIP d/b/a/
VERIZON WIRELESS,
Defendants.

V.

ERICSSON INC. and NOKIA OF
AMERICA CORPORATION,
Intervenor.

JURY TRIAL DEMANDED

Civil Action No. 2:18-cv-00527-RWS-
RSP
Civil Action No. 2:18-cv-00528-RWS-
RSP

(Pending in the U.S. District Court for
the Eastern District of Texas)

 

 

 

l

PLAINTIFF’S MOTION TO COMPEL COMPLIANCE WITH SUBPOENA ON INTEL

 

SC
No

SN Hn ne ee W

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 5:20-mc-80019-NC Document1 Filed 01/23/20 Page 2 of 13
a om

NOTICE OF MOTION AND MOTION

Plaintiff Sol IP, LLC (“Sol IP”) hereby moves, pursuant to Federal Rules of
Civil Procedure 34(c), 37(a)(1) and 45, for an Order, compelling third party Intel
Corporation (“Intel”) to comply with a Subpoena served by Sol IP in the above-
styled consolidated cases, Sol IP, LLC v. AT&T Mobility LLC, et al, Lead Case No.
2:18-cv-00526-RWS-RSP, pending before the United States District Court for the
Eastern District of Texas, Marshall Division. Sol IP requests the Court compel
Intel to (1) make available for inspection to Sol IP source code related to certain
accused devices used on Defendants’ wireless networks and sold by Defendants as
found in Intel’s baseband processors, and (2) produce all documents evidencing
compliance of Intel’s baseband processors with the relevant wireless
communications standards listed in the Subpoena and these standards’
specifications. This Motion is accompanied with a Memorandum of Points and
Authorities, the Declaration of Eliza Finley with referenced exhibits and the
proposed order submitted herewith.

Despite a time-consuming effort to negotiate Intel’s compliance with Sol IP’s
Subpoena and Sol IP’s proposal for a substantial narrowing of information sought
by the Subpoena, Sol IP has been unable to secure Intel’s agreement to produce
requested source code and documents. Because fact discovery in the underlying
cases is set to close on January 20, 2020, and the deadline for motions to compel is
on same date, Sol IP has no choice at this time but seek assistance from the Court to
compel Intel to comply with Sol IP’s subpoena.

This Motion is following two telephonic conferences with Intel’s counsel on
December 30, 2019 and January 14, 2020, as well as email correspondence between

counsel for Sol IP and Intel.

2
PLAINTIFF’S MOTION TO COMPEL COMPLIANCE WITH SUBPOENA ON INTEL

 
&- WwW bh

sn

10
11
12
13
14
15
16
17
18
i9
20
21
22
23
24
25
26
27
28

 

Case 5:20-mc-80019-NC Document1 Filed 01/23/20 Page 3 of 13
om rm

MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
PLAINTIFF SOL IP’S MOTION TO COMPEL

The underlying consolidated action is a patent infringement lawsuit brought
by Sol IP, currently pending in the United States District Court for the Eastern
District of Texas, Marshall Division, Sol JP, LLC v. AT&T Mobility LLC, et al,
Lead Case No. 2:18-cv-00526-RWS-RSP. Sol IP has filed infringement claims
against multiple defendants in these consolidated cases, asserting patents that are
essential to certain LTE and Wi-Fi Standards and these Standards’ specifications.
The accused products include mobile devices that are used on Defendants’ wireless
networks and that are sold by Defendants. Certain of these devices incorporate
baseband processors provided by Intel that enable their functionality on
Defendants’ wireless networks. This Motion concerns Intel’s failure to comply
with Sol IP’s subpoena seeking source code and documents related to the patented
standard-essential technologies.

The relevant procedural history concerning this Motion is summarized as
follows:

e On October 29, 2019, a subpoena was issued from the United States District
Court for the Eastern District of Texas by Sol IP to Intel requesting
documents and the inspection of source code related to the implementation of
patented technology. Ex. A.' The subpoena response date was noticed for
November 14, 2019. /d. at 1.

e Intel served its objections and responses to Sol IP’s subpoena on November
13, 2019. Ex. B. In its responses, Intel interposed pages of boilerplate
objections but did not agree to produce any of the requested information.

e Counsel for Sol IP contacted counsel for Intel on December 11, 2019, to

discuss Intel’s objections and responses to Sol IP’s subpoena. Ex. C at 7.

 

' All exhibits are attached to the Declaration of Eliza Finley (“Finley Decl.”), filed
concurrently herewith.

3
PLAINTIFF’S MOTION TO COMPEL COMPLIANCE WITH SUBPOENA ON INTEL

 
nm & Ww Ww

“IN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 5:20-mc-80019-NC Document1 Filed 01/23/20 Page 4 of 13
ro

oa

Having received no response, Sol IP’s counsel followed up with Intel’s
counsel on December 25, 2019. Jd. Intel’s counsel responded by suggesting
a telephonic meet and confer on December 30, 2019. Jd.

On December 30, 2019, counsel for Sol IP and Intel met and conferred to
discuss Intel’s objections and responses to Sol IP’s subpoena. Finley Decl.
5. During this meet and confer, Sol IP proposed to substantially narrow the
scope of the subpoena to (1) statement of compliance documents for the
relevant Intel chips and the relevant wireless communications standards; and
(2) source code of Intel software for the relevant Intel chips and relevant
technology. Sol IP memorialized this proposal in an email on January 2,
2020. Ex. C at 5. Sol IP also provided Intel with a summary of technology at
issue in the underlying lawsuit and identified two specific chipsets used in
the accused devices. Jd. Sol IP requested that Intel confirm by January 8,
2020 whether Intel would produce the requested documents. Id.

Intel’s counsel responded to Sol IP on January 14, 2020, requesting a
conference call. Jd. Counsel for Sol IP and Intel met and conferred
telephonically on the same date. Intel stated that identified chipsets did not
have wireless communication functionality and also advised Sol IP that Intel
was unlikely to produce any source code. Finley Decl. { 6.

On January 15, 2020, Sol IP emailed Intel, identifying an Intel wireless
modem with a baseband processor in the relevant device, which it ascertained
from publicly available information. Sol IP requested confirmation “whether
Intel will provide source code for the relevant functionalities and any
statements of compliance for the [identified] modem relating to the relevant
3GPP standards.” Ex. C at 3. Sol IP also asked Intel to determine whether it
knew what modem was used in another identified accused device and to

provide the same information for it. Jd.

e Intel failed to respond to Sol IP’s January 15, 2020 email. Sol IP’s counsel

4
PLAINTIFF’S MOTION TO COMPEL COMPLIANCE WITH SUBPOENA ON INTEL

 
> Ww WN

Oo S&S NN DB NN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 5:20-mc-80019-NC Document1 Filed 01/23/20 Page 5 of 13

—_ om

followed up on January 19, 2020, and proposed a mutual agreement

regarding Intel’s compliance with Sol [P’s subpoena:
(1) Sol IP will agree to limit the scope of its subpoena to
statements of compliance and source code related to the Intel
baseband processors used in the ASUS Memo Pad 7 LTE and
the ASUS Memo Pad FHD10;
(2) Intel will not argue that the passing of the discovery cut-off
excuses its obligations under the subpoena;
(3) Intel will agree to provide the statements of compliance to
3GPP standards for the aforementioned baseband processors
that it was able to find after completing a reasonable search;
(4) Intel will agree to provide source code for the relevant
functionalities for those two baseband processors; and
(5) The parties otherwise reserve their rights with respect to the
subpoena.

Ex. C at 1. Intel did not respond to Sol IP’s January 19, 2020 proposal.

APPLICABLE LEGAL STANDARD

Federal Rule of Civil Procedure 34(c) states that “[a]s provided in Rule 45, a
nonparty may be compelled to produce documents and tangible things or to permit
an inspection move for an order to compel.” Fed. R. Civ. P. 34(c). “A command in
a subpoena to produce documents, electronically stored information, or tangible
things requires the responding person to permit inspection, copying, testing, or

sampling of the materials.” Fed. R. Civ. P. 45(a)(1)(D). “The serving party may, at
any time, on notice to the commanded person, move the court for an order
compelling production. Fed. R. Civ. P. 45(d)(2)(B)(i).” Greenspan v. County of
San Diego, 2014 WL 171653, at *1 (S.D. Cal. Jan. 9, 2014).

ARGUMENT

There can be no dispute that information sought by Sol IP is relevant and

3
PLAINTIFF’S MOTION TO COMPEL COMPLIANCE WITH SUBPOENA ON INTEL

 
oO 2S NN DO OP WY] BF

NO bd NH DP KR KO RO RO Rm Om ele
ao NSN DN A SF WY NO —|—& CGD Oo CO HN DH eH F&F WHO YP | BS

 

Case 5:20-mc-80019-NC Document1 Filed 01/23/20 Page 6 of 13
~~ ao

important to the issues at stake in and proportional to the needs of the underlying
action as it relates to implementation of the patented technology in the accused
devices with Intel’s baseband processors and software. The discovery sought is
also important and proportional because Intel is the only party that can provide
source code for its baseband processors. Sol IP attempted to worked cooperatively
with Intel for over a month in order to obtain the discovery sought by the Subpoena
in the most efficient and least burdensome manner. However, Intel simply failed to
comply.

Sol IP agreed to significantly narrow the subpoena to only two categories of
information: (1) the statement of compliance documents for the relevant Intel chips
relating to the relevant wireless communications standards; and (2) source code of
Intel software for the relevant Intel chips and relevant technology. Sol IP
specifically identified two accused devices with Intel’s chips and narrowed its
subpoena to seek two categories of information for Intel’s chips in these devices
only.

Despite Sol IP’s efforts, to date, Intel has not produced a single document
and did not produce any of the requested source code. Further, Intel did not respond
to Sol IP’s proposal for mutual agreements regarding Intel’s compliance with a
subpoena that were aimed at avoiding motion practice.

Simply stated, Intel has run out the clock and, to date, failed to make a
commitment to comply with any aspect of Sol JP’s subpoena. With fact discovery
in the underlying cases scheduled to close and the deadline for motions to compel
set for January 20, 2020, Sol IP’s only recourse at this point is to seek urgent relief
from this Court.

CONCLUSION
Sol IP respectfully requests the Court enter an order compelling Intel to

produce relevant source code and documents in response to Sol IP’s subpoena.

6
PLAINTIFF’S MOTION TO COMPEL COMPLIANCE WITH SUBPOENA ON INTEL

 
 

Case 5:20-mc-80019-NC Document1 Filed 01/23/20 Page 7 of 13

a,

Dated: January 20, 2020

SUSMAN GODFREY L.L.P.

By:

v. Ciba oe,

 

KALPANA SRINIVASAN (237460)
ksrinivasan@susman odirey .com
KATHR . HOEK (2192 347)
khoek susmangodfre com

OLEG ELKHUNOVICH (269238)
oelkhunovich@susmangodfrey.com
SUSMAN GODFREY L.L.P.

1900 Avenue of the Stars, Suite 1400
Los Angeles, California 90067-6029
Telephone: E 10) 789-3 100
Facsimile: (310) 789-3150

Attorneys for Plaintiff Sol IP, LLC

7
PLAINTIFF’S MOTION TO COMPEL COMPLIANCE WITH SUBPOENA ON INTEL

 
 

Case 5:20-mc-80019-NC Document1 Filed 01/23/20 Page 8 of 13

—_ —_,

PROOF OF SERVICE
I, the undersigned, declare:

I am employed in the County of Los Angeles, State of California. I am over
the age of 18 and nota party to the within action; my business address is 1900
Avenue of the Stars, Suite 1400, Los Angeles, California 90067-6029.

On January 20, 2020, I served the foregoing document(s) described as
follows:

PLAINTIFF’S MOTION TO COMPEL COMPLIANCE WITH
SUBPOENA ON INTEL

on the interested parties in this action by placing true copies thereof enclosed in
sealed envelopes addressed as stated on the attached service list, as follows:

BY MAIL:

Iam "readily familiar" with the firm's practice of collection and  poncessing
correspondence for mailing. Under that practice, it would be deposited with the
U.S. Postal Service on that same day with postage thereon fully prepaid at Los |
Angeles, California in the ordinary course of business. I am aware that on motion
of the party served, service is presumed invalid if postal cancellation date or
pasties meter date is more than one day after date of deposit for mailing in
alfidavit.

BY PERSONAL SERVICE:
I caused to be delivered such envelope by hand to the offices of the
addressee.

BY FEDERAL EXPRESS OR OVERNIGHT COURIER

BY FAX a ;
I served by facsimile as indicated on the attached service list.

XX_ BY ELECTRONIC MAIL
I caused said documents to be prepared in poe document format (PDF)
for e-mailing and served by electronic mail as indicated on the attached service list.

Executed on January 20, 2020, at Los Angeles, California.

(State) I declare under penalty of perjury under the laws of the State of
California that the above is true and correct.

XX poder) | declare that I am employed in the office of a member of the bar of
this Court at whose direction the service was made.

(les Bikhunevich 0). Ethan a> of

(Type or Print Name) (Signature)  (/

 

 
Qo “SN DN MN Ww

oO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 5:20-mc-80019-NC Document1 Filed 01/23/20 Page 9 of 13

a

SERVICE LIST

Counsel for Intel:

Megan Whyman Olesek
TURNER BOYD LLP

702 Marshall St., Suite 640
Redwood City, CA 94063

Tel.: 650-521-5930

Fax: 650-521-5931

Email: olesek@turnerboyd.com

Counsel for Defendants:

Theodore Stevenson III
Nicholas Mathews

Rudolph Find

MCKOOL SMITH, PC

300 Crescent Court, Suite 1500
Dallas, TX 75201

Telep hone: 214) 978-4000
Facsimile: 14) 978-4044
tstevenson Oh com
nmathews(@mckoolsmith.com
rfink@mckoolsmith.com

Benjamin Hershkowitz

Josh A. Krevitt

Brian A. Rosenthal

Florina Yezril

Sarah L. Segal

Paul J. Kremer

GIBSON, DUNN & CRUTCHER LLP
200 Park Avenue

New York, New York 10166-0193
Telephone: 212) 351-4000
Facsimile: (212) 351-4035
bhershkowitz@gibsondunn.com
krevitt@gibsondunn.com
BARosenthal@gibsondunn.com
FYezril@gibsondunn.com

SSegal gibsondunn. com
PKremer @gibsondunn. com

Brian Buroker

Brian K. Andrea

Omar Faroog Amin

GIBSON, DUNN & CRUTCHER LLP
1050 Connecticut Avenue, N.W.
Washington, DC 2036- 5306

Telephone: (202) 955-8541

Telephone: (202) 877-3624
bburoker@gibsondunn.com
bandrea@gibsondunn.com

an

 
mn -& Ww NN

oO CO NN SW

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 5:20-mc-80019-NC Document1 Filed 01/23/20 Page 10 of 13

om ~~

OAmin@gibsondunn.com

Ryan Iwahashi
BSON, DUNN & CRUTCHER LLP
1881 Page Mill Road
Palo Alto, CA 94304-1211
Telep hone: (6 50) 849-5367
Facsimile: (650) 849-5333
Fas ahiGeibeondunn com

Thomas M. Melsheimer

M, Brett Johnson

Michael A. Bittner

J. Travis Underwood

Ahtoosa Dale

WINSTON & STRAWN LLP
2121 North Pearl Street, Suite 900
Dallas, TX 75201

Telep hone: C 14) 453-6500
Facsimile: (214) 453-6400
tmelsheimer@winston.com
mbjohnson@winston.com
mbittner@winston.com
tunderwood@winston.com
adale@winston.com

Michael R. Rueckheim
WINSTON & STRAWN LLP
275 Middlefield Road, Suite 205
Menlo Park, CA 94025
Telephone: (650) 858-6500
Facsimile: (650) 858-6550
mrueckheim@winston.com

Vivek V. Krishnan

WINSTON & STRAWN LLP
35 W. Wacker Drive

Chicago, IL 60601

Telep one: Ge) 558-9508
Facsimile: (312) 558-5700
vkrishnan@winston.com

Represents Nokia

David A. Nelson

Stephen A. Swedlow

Brianne M. Straka

John J. Poulos

Athena Dalton

Ian M. Moodie

QUINN EMANUEL URQUHART & SULLIVAN, LLP
191 N. Wacker Dr., Suite 2700

Chicago, IL 60606

Telephone: (312) 705-7400

 
BR WwW WN

oOo Oo NN DO

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 5:20-mc-80019-NC Document 1 Filed 01/23/29 Page 11 of 13

Facsimile (312) 705-7401
davenelson@quinnemanuel.com
stephenswedlow@quinnemanuel.com
briannestraka@quinnemanuel.com
johnpoulos@quinnemanuel.com
athenadalton@quinnemanuel.com
ianmoodie@quinnemanuel.com

Sean Gloth

QUINN EMANUEL URQUHART & SULLIVAN, LLP
1300 I Street NW, Suite 900

Washington, D.C. 20005

Telephone: (202) 538-8000

Facsimile: (202) 538-8100

seangloth@quinnemanuel.com

Gavin Snyder

UINN EMANUEL URQUHART & SULLIVAN, LLP
600 University Street, Suite 2800
Seattle, WA 98101
Telephone: (206) 905-7000
Facsimile: (206) 905-7100
gavinsnyder@quinnemanuel.com

Deron R. Dacus

THE DACUS FIRM, P.C.
821 ESE Loop 323, Suite 430
Tyler, Texas 75701
Telephone: 903-705-1117
Facsimile: 903-581-2543
ddacus@dacusfirm.com

Robert W. Weber
SMITH WEBER, L.L.P.
5505 Plaza Drive
Texarkana, TX 75503
Telephone: 903-223-5656
Facsimile: 903-223-5652
bweber@smithweber.com

David Finkelson

Justin Lowery

Kristen M. Calleja

George B. Davis

McGuireWoods LLP

800 E. Canal Street

Richmond, VA 23219

Telephone: 804-775-1157

Facsimile: 804-775-1061

dfinkelson@mcguirewoods.com
lowery@mcguirewoods.com
calleja@mceguirewoods.com

gdavis@mcguirewoods.com

Andriana Daly

 
wn & Ww hw

Oo © NN A

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 5:20-mc-80019-NC Document1 Filed 01/23/20 Page 12 of 13

ro

McGuireWoods LLP

800 E. Canal Street
Richmond, VA 23219
Telephone: 804-775-7512
Facsimile: 804-440-7727
adaly@mcguirewoods.com

Michael J. Newton (Lead Attorney)
ALSTON & BIRD LLP

2200 Ross Avenue, Suite 2300
Dallas, Texas 75201-2748
Telephone: (14 922-3400

Fax: (214) 922-3899
mike.newton@alston.com

Ross R. Barton

J. Ravindra Fernando

Karlee Wroblewski

ALSTON & BIRD LLP |

101 South Tyron Street, Suite 4000
Charlotte, North Carolina, 28280
Telephone: (704) 444-1000

Fax: (704) 444-1111
ross.barton@alston.com
ravi.fernando@alston.com
karlee.wroblewski@alston.com

Darlena H. Subashi
ALSTON & BIRD LLP

90 Park Avenue

New York, NY 10016
Telephone: (212) 210-1277
Fax: (212) 210-9444
darlena.subashi@alston.com

David S. Frist

Nicholas T. Tsui

Michael C. Deane

Lindsay Church

ALSTON & BIRD LLP
1201 West Peachtree Street, Suite 4900
Atlanta, GA 30309-3424
Telephone: (404) 881-7000
Fax: (404) 881-7777
david.frist@alston.com
nick.tsui@alston.com
michael.deane@alston.com
lindsay.church@alston.com

E. Leon Carter

Scott W. Breedlove

Laura Maninger

CARTER NETT, PLLC

8150 N. Central Expressway, Suite 500

-_

 
So NHN WT & Wb

oO

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 5:20-mc-80019-NC Document1 Filed 01/23/20 Page 13 of 13

-

Dallas, Texas 75206
Telephone: (214) 550-8188
Fax: (214) 550-8185
learter@ earteraret. com
sbreedlo carterarnett.com
imaninger( carterarnett.com

Michael E. Jones

Patrick C. Clutter

POTTER MINTON, PC

110 N College Ave., Ste. 500
Tyler, TX 73702

Telep hone: C 03) 597-8311
Facsimile: 03) 593-0846
mikejones@potterminton.com
patrickclutter@potterminton.com

wo

 
